  
 
 
  

 

peerage. Page. 1 of 4

“tl fe

 
 

“Mak s. “Zearfaus, Esquire’
_ POBOX saa’ |
 ALTOONA,.PA 16603 ::
TELEPHONE (B14) 931-9348 °
. > FAX:, 1-866-935-1790)... 78"
ATTORNEYMARKI@OUTLOOK COM .

   

+

 
    
  
 

   
  
 
 
 

 

 

 

   
 

I just wanted to tell you that it did maké'me.feel + very bad t6 have to‘ask for a ae
competency evaluation for you.. : Your do seem:to understand a. lot = = but you are 2 also",
wrong’ “about' a ‘lot: rand: ‘not open to Seeing reality. ve "

           

       
 

a You were. eine t raped but police offiéers and you ‘don not thave a lawsuit against We,
Bedford County i in, federal court in 1 Philadelphia, s \ a

      
 

 

     

“T want’ Fo work with you on n this case: “but. you. have to work with 'n ‘me: The wy you"
act is just holding you up a whole lot. Even though. you have no history. with mental
health « =--- It is very apparent t to: me e that you need to begin a at this Pojat in your: Life...)

 
        
 
 
  
   
   

   
  

J heard. you weit otazy. at the jail when ‘they had to search. you: after courti. i know
ee that is not pleasant; but you really: do have to be’ cooperative to: avoid more charges being ys
“filed: against you: ‘F-do not-want to*see-you “penned-up in jail’ any- longer than: ryou have tote
- be; but your own actions holding up your ‘case, . 2 Sy ie |

 

ok You: will be moved to ‘Torrance State Hospital, Please be cooperative» oe - even.”
though it may be unpleasant or something you do not want to‘do.- I need to make sure |
you-are competent to stand trial and that tyouc carr work with yout attomey to defend:
yourself against these charges.. ay 8 vA et

Poa
Case 3:19-cv-00074-KRG-KAP Document 9-1. Filed 05/24/19 Page 2 of 4

SS
Fake
ee

fen
ma

a

 

‘ wy
ae . nr nn Fiano E
ote 8 cet te nite! VF.

Glibeome amecersernt ree ata, a eth th oe,

wert

 
 

 

    
 

 

 

 

 

 

 

   

 

 

- fy §Cagg@3:19-cv-00G74-KRG-KAP Documipnt 8-T Filed 05/24/19 Pagers or 4
Me oe RS ee ge A Te 1 et Lf OF,
PR el Me ee, irr!
1 “, ‘ : ' a ” 4 fe 7 om - . .
/ COMMONWEALTH OF PENNSYLVANIA Rescheduling Notice
f COUNTY OF BEDFORD oo Be
~ ie a . ;
r Te ‘i * \ ith of Pen sylvania / |! *
~ Mag. Dist.No: MDJ-S7ge@0t (6 8 Se an s => Cbmmonwea ve nsy Fe
: Honorable:Tonya. M. Osman FoR, me \ Vv. i
MDJ Name: at ne a, i Ve Le Auburn NMN Schwartz’ *.]
Address: 1563 Market steateens, ; if _ : .
P.O:Box58 af re a:
Schellsburg, PA 15559 j | \ Wyte ey 4 | 4 /
" Tea 1 . ge o7 woos ,
Telephone: 814-733-4375 a A oc a “ fo
: Auburn NMN Schwartz.: ‘ i woe ~ Docket No: MJ-57301-CR-:000034-2019
I - , . “ Oe Case Filed” 2/27/2019 -
Mae be Ps 3+ — Comp/Cit #3 PA19249890
iy Sant ee, a OTNYLOTN: X 241251-9/K 241251-3
| = a uf 1 | - a \ 1 . ripe ;
pe * ‘ . oo) . / 4 1 . . _. tf
eye Gt a | ppl ging! Bo be
& ee + # 1 al . a da Nt te a - * oro ° ,
r br. OAS “ly ES ‘ if . A a watt - me ay
Ye pe Tt pe PPE ¥ mo ge
‘ . ™ . ‘ t ™ ! ~ di : " . we ' . *) 8
— ™ ° - * Z - om 2 i
. Chepesk Lt! —
C[1Speomiaths =. —-L rovist Ama other Lee Ente fe ipa msm eptin py - {es HOR -
; : * = icati a “ cde ee ® roe
3503 §§ Bi Det Ties Actual Communication i boo -- . oF 4 courte.
18 § 3929 §§ Al - Rétail Theft-Take Mdse _ a :
A Preliminary Hearing was previously scheduled on March 13, 261 / 9: AN In tha ébove-captioned case. It has been rY¢
» * rescheduled to be held or/at:

4 ma a

 

=

 

Date: Wednesday, March 27, 201 =]

 

4,

Saere: este Pir

 

 

 

Hh

 

 

Piet

fs

. Bédford County Central Court’
— 200. South. Wang Sir sot
Bedford, PA. 15522

-Getntouma

 

Lass 814-652-2523

 

 

Continuance requested by Auburn’‘NMN Schwartz
Reason: Defendant NogReady.

 

 

   
 

|
. a t !
Comments: Preliminary hearing continued to have counsel appoifaed. ee

1 a . ‘Notice Td Mgfendant

A complalnt has been filed carging you with the offense{s) set-forth above and on ft

‘ At the preliminary hearing

* # against you will ba transmitted to the Court of Common Pleas. 1
you may: (
1. Be represented by ccunse}; t (
2, Cross-examine witnesses and Inspect physical evidence offered agalnst you; 4 es

   
   
 

waived your right to be present at any fuitiicy

 

 

attached copy of the complaint, Ifyou fall to appear ai the time and place above
proceedings before the Magisterial District Judge and the case will proceed in your

 

  
  

     

 

 

l
: r dl . . . oa 1 1
4. _ Call witnesses on your behalf pther than wilncsses to testity to your good reputaticy. ry ofc evidence en your behalf qrdtestiy, gr oe i
- 4.° Make wiilfen notes cf lhe ef Ing, of hase your counsel do so, or make f sten! Freeh az mem , OF nie record of tn proveleginas, TR. ‘ .
oof thesemes ig helddieg court ail4é apprar without cause af any procesdin_ }¥ yirich y r esonpsb tes pd Jndlucigg Mak: your ebsence may be Weemed’a” - + {
walver of your right ta bp pras any srvéuallig: Iicluding the ial, may be cencuc Ht SOurabsarines” 7 DS on re the ade, Flt
‘ wey oo f . “ : . . Pra! a=
} you canns Sifore io hire an attomey*ane thay be appointed to represent you. Plezse «pntact the office of the Magiste du ditional informétion rm -
1 regarding the Sonojntment of an attorhey. l,vou heye any questions, please cal! ihe abe office immediately. ~~ oy | .
. Should you fail to appear far your Preliminary hearing, 2 warrant will be issus$' ior your areast, i a
* -& rr ae ..
t » 1 t . r 5 uf i if 7: t » ,
~ eam ‘ + ie aan
. ' ‘a ty - ba SS Sy
1 ' _ ue ' 4 . 1 *
Ae March 13, 2019 . f *
be _ .
o . Date sagisterial District Judge Kathy S. Calhoun
yr oe vo - aa
c - r }
/ 4 .
Fla “e . .
4 if you are dis::bled and require a reasonable accommodation to gain access to the Magisterial District-Court and its services,
j@- » Please contact the Magtsterial District Court at the above address or te!
& : -

hono number. We are unable to provide transportaticn.
i¢lal System web portal Visit tho portal at

 

You can make care payments online through Pennsylvania's Unified Ju:
http:#tujsportalpacourts.us to make a payment.

 

 

!

: . f
4 .
MDJS 308 , F e , é ‘ FREE INTERPRETER
ee 09/13/2019 12:24:98PM 7 de Lis A tea te
ms . -
tony ak
—-- RAS eS ABEV-OOOTHKRG-KAP Document 9-1 Filed 05/24/19 Page 4 of 4 LX
* ae ees ee, 4 é

a

      

 

a cues
peg

ee
+, ecg aay
a Fy ‘ +

 
